Citation Nr: 1533023	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound of the left leg with scars.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a shell fragment wound of the right leg with scars.

4.  Entitlement to an initial evaluation in excess of 60 percent for chronic venous insufficiency with a non-healing wound of the right lower extremity. 

5.  Entitlement to a separate compensable evaluation for a skin infection secondary to a service-connected shell fragment wound of the right leg.

6.  Entitlement to a separate compensable evaluation for traumatic arthritis of the right ankle secondary to a service-connected shell fragment wound of the right leg. 



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) from December 2009, February 2010, September 2012, and July 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

With respect to the left leg claim on appeal, the Board hearing transcript indicates that the separate evaluations for peripheral neuropathy and venous insufficiency were considered on appeal.  However, as will be explained later in this decision, the Veteran has neither appealed nor indicated disagreement with these evaluations, and they are therefore outside the scope of jurisdiction of the Board and of this decision.

FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, nor was it productive of total occupational and social impairment.

2.  The Veteran's left leg wound is productive of a moderately severe muscle wound.

3.  The Veteran's right leg wound is productive of a severe muscle wound.

4.  The Veteran's chronic venous insufficiency of the right lower extremity is not productive of massive board-like edema with constant pain at rest.

5.  The Veteran's right leg wound is productive of infection requiring systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; but it is not productive of scarred areas greater than 929 square centimeters.

6.  The Veteran's right leg wound is productive of traumatic arthritis of the right ankle, which in turn is productive of marked limitation of motion.  There is no evidence of ankylosis, malunion of the os calcis or astraglaus, or an astragalectomy.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


2.  The criteria for an evaluation in excess of 20 percent for residuals of a shell fragment wound of the left leg with scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.73, Diagnostic Code 5312 (2014).

3.  The criteria for an evaluation in excess of 30 percent for residuals of a shell fragment wound of the right leg with scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 5312 (2014).

4.  The criteria for an initial evaluation in excess of 60 percent for chronic venous insufficiency with a non-healing wound of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).

5.  The criteria for separate evaluation of 30 percent, but not in excess thereof, for a skin infection secondary to a shell fragment wound of the right leg have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7820 (2014).

6.  The criteria for separate evaluation of 20 percent, but not in excess thereof, for traumatic arthritis of the right ankle secondary to a shell fragment wound of the right leg have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2009, August 2009, and March 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided multiple VA examinations of his mental health, his leg wounds, and his chronic venous insufficiency.  The Board finds that, taken together, these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PTSD

The Veteran claims a rating in excess of 50 percent for PTSD.

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran underwent a VA mental health examination in August 2009.  The examiner noted that the Veteran has a close relationship with his wife of 19 years and his three children, but he otherwise had no friends.  He had no history of suicide attempts or violence.  The Veteran suffered from alcohol dependence in remission.  The examiner noted that he was restless with slow speech, and cooperative with a constricted affect.  Mood was anxious and depressed.  Attention was intact and orientation was intact to time, person, and place.  Thought process was unremarkable.  The Veteran exhibited obsessions and ruminations but no delusions.  The examiner found that the Veteran displayed inappropriately minimal eye contact and safety related compulsions.  At some times the Veteran suffered panic attacks every couple of days, but other times weeks would go by without them.  There was no homicidal or suicidal ideation.  Impulse control was good, and there were no problems with activities of daily living.  Memory was normal.  The examiner noted that the Veteran had limited socialization and minimal leisure activities.  He was unemployed and had several verbal confrontations with coworkers when he was working.  The examiner diagnosed the Veteran with moderate delayed-onset PTSD.  The Veteran was assigned a GAF score of 58.  The examiner found that PTSD did not result in total occupational and social impairment.  The examiner further found that PTSD produced no deficiencies in judgment or family relations, but did produce deficiencies in thinking, work, and mood, specifically manifested by obsessions, verbal confrontations, and depression and anxiety.  There was no reduced reliability and productivity due to symptoms.  The examiner found there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though functioning was generally satisfactory.

In his January 2010 notice of disagreement, the Veteran stated that his current rating does not reflect the trauma he experiences based on his experiences in Vietnam, which included an explosion in which the Veteran suffered the leg injuries discussed below and witnessed the deaths of his fellow soldiers.  In his July 2010 substantive appeal, the Veteran stated that his current rating does not reflect experiences and incidents of his time in Vietnam.

The Veteran underwent a second VA mental health examination in June 2011.  The examiner noted that the Veteran was fatigued and tense with slow speech.  He was cooperative with a constricted affect.  His mood was anxious and depressed.  His attention and orientation to person, time, and place were intact.  He exhibited obsessions but no delusions, and his thought process was unremarkable.  There was no inappropriate behavior.  The Veteran reported that his panic attacks did not occur as much as they used to, and were not full blown panic attacks, just anxiety.  There were no homicidal or suicidal thoughts or episodes of violence, and impulse control was good.  Memory was normal and there were no problems with activities of daily living.  The examiner noted that the Veteran had limited socialization and did not have many close friends.  The Veteran's leisure activities were solitary and minimal.  The examiner noted that the Veteran experienced verbal confrontations at work before retiring in 2010.  The examiner found that the Veteran had moderate symptoms of PTSD, with minimal social support and fair prognosis.  The Veteran was assigned a GAF score of 58.  The examiner concluded that the Veteran's PTSD was productive of occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks, and generally satisfactory functioning.  Specifically, the examiner noted that the Veteran continued to struggle with anxiety and depression, and that his poor physical in addition to his PTSD has added to his depression, leading the Veteran to isolate himself to avoid conflict.

The Veteran underwent a third VA mental health examination in June 2013.  The examiner diagnosed the Veteran with moderate PTSD, and noted that the Veteran was having a difficult time adjusting to his health stressors.  The examiner found that the Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  The Veteran was assigned a GAF score of 58.  The examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity. 

In an August 2014 statement, the Veteran stated that the horrific incidents during his tour in Vietnam warrant his current evaluation, but the aggravation and delays on the part of VA have exacerbated his PTSD to the utmost. 

The Veteran has supplied the Board with VA outpatient treatment records including progress notes and treatment plans dated July 2009 through May 2015.  The records detail regular therapy sessions and positive progress made with the Veteran's depression, anxiety, and irritability.  A July 2009 intake assessment states that the Veteran suffered from moderate symptoms at that time.  The progress notes reflect intermittent improvement of symptoms with no language to reflect worsening beyond the baseline established at intake.

At his May 2015 hearing, the Veteran stated that he has been noticeably more depressed and that it is an effort sometimes to "keep it together."

The Board finds that a higher rating is not warranted for the Veteran's PTSD.  The Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  A higher rating is warranted for total occupational and social impairment, or occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  None of the Veteran's VA examiners have found a level of impairment warranting higher ratings, but rather they have all characterized his symptoms as moderate in nature.  Similarly, the Veteran's own treating psychologist characterized his PTSD as moderate in July 2009.  There is no evidence in the record of symptoms characterized as severe, and the Veteran's GAF score is consistent at 58, where scores ranging from 51-60 are considered the moderate range.  The Veteran's examination reports and treatment records reflect that despite his social isolation he maintains a close relationship with his wife and sons, and though he reported verbal altercations at work there is no indication in the record that these altercations led to his being laid off or his subsequent retirement.  For these reasons, the Board finds that the Veteran's symptoms warrant his current 50 percent rating, and a higher rating is therefore denied.

Rating Criteria for Leg Wounds

The Veteran's leg wounds are currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5311, for injuries to muscle group XI.  The Board notes that the Veteran should actually be rated under Diagnostic Code 5312, as his injury has been diagnosed as to muscle group XII; both codes, however, are rated on identical criteria.  The Veteran is currently in receipt of a 20 percent rating for his left leg wound and a thirty percent rating for his right leg wound.  A 20 percent rating is warranted for moderately severe disability; a higher 30 percent rating is the maximum available and is warranted for severe disability.  Classification of muscle disabilities is governed by 38 C.F.R. § 4.56.  For VA ratings purpose, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

A moderately severe disability is defined as a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Such a wound should have a record of prolonged hospitalization for treatment, a record of consistent complain of cardinal signs and symptoms, and, if present, evidence of inability to keep up with work requirements.  Residuals include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance with positive evidence of impairment compared with sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability is defined as a through and through or deep penetrating wound due to a high velocity missile or large and multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  Such a wound should have a record of prolonged hospitalization for treatment, a record of consistent complaint of cardinal signs and symptoms worse than those shown for a moderately severe disability, and, if present, evidence of inability to keep up with work requirements.  Residuals include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; abnormal swelling and hardening in muscle contraction; and tests of strength, endurance, or coordinated movements indicating severe impairment of function compared to sound side.  A severe disability can also be shown by x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to bone; diminished muscle excitability to pulsed electrical current; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  An open comminuted fracture with muscle or tendon damage will be evaluated as severe unless muscle damage is minimal.  38 C.F.R. § 4.56(a).

Additional ratings are available for associated scars as follows:

Deep nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  

Superficial nonlinear scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

Infection of the skin is rated under 38 C.F.R. § 4.118, Diagnostic Code 7820, which instructs that infections not of the head, face, or neck are to be rated as scars under the above criteria or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  The Veteran's 30 percent rating for his right leg wound is based on the criteria for dermatitis.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A higher and maximum rating of 60 percent is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran is also currently in receipt of a 60 percent rating for chronic venous insufficiency of the right lower extremity.  This condition is rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7121, Post-phlebitic syndrome.  The Veteran's 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A higher 100 percent rating is warranted for massive board-like edema with constant pain at rest.  

Also relevant to the Board's analysis are the criteria for traumatic arthritis of the ankle.  Traumatic arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which directs that traumatic arthritis be rated as degenerative arthritis under Diagnostic Code 5003, which in turn directs that arthritis be rated on the basis of limitation of motion under Diagnostic Code 5271.  Under this code, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The terms "moderate" and "marked" are not further defined within the criteria.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  

Other diagnostic codes are available for ankle arthritis productive of ankylosis, malunion of the os calcis or astraglaus, or an astragalectomy, but there is no evidence of such manifestations in the present case.

Left Leg Wound

The Veteran claims an increase to his 20 percent rating for a left leg shell fragment wound with scars. 



The Board notes that the Veteran is also in receipt of a separate 20 percent evaluation for peripheral neuropathy of the lower left extremity, a separate 10 percent rating for arthritis of the left knee, and a separate 10 percent rating for chronic venous insufficiency of the left leg, all secondary to the shell fragment wound.  The Veteran has neither appealed nor indicated disagreement with these evaluations, and they are therefore outside the scope of this decision.

Service treatment records indicate that in June 1968 the Veteran was injured by shrapnel from an enemy booby trap while serving in Vietnam.

In his May 2009 claim the Veteran stated that he cannot stand for any length of time or walk any distance.  

The Veteran underwent a VA examination of his left leg in November 2009.  The examiner noted that the Veteran ambulates slowly with a cane.  There was a 9-inch long scar noted over the left shin and a 2.5 inch scar over the upper left calf, both of which were 1/8 inch in width.  Muscle strength was 5/5.

The Veteran underwent a VA examination of his scars in January 2010.  The examiner noted a scar on the left leg 12 cm in length and 3 cm in width, mildly depressed below the skin line.  There was no keloid formation, no ulceration, no breakdown, and no adherence.  There was also a 2 cm circular scar on the left leg, mobile, nontender, nonadherent, with no ulceration, and with no breakdown.  It was depressed below the skin line.

In his July 2010 substantive appeal, the Veteran stated that his evaluation does not reflect the discomfort and pain he feels on a daily basis.  

The Veteran appears to have undergone a VA examination of his scars in June 2011, but the examination report is completed in a confusing manner and the Board is unable to determine the extent of the examiner's findings.  



The Veteran underwent a VA examination in June 2013.  The examiner diagnosed a shell fragment wound affecting muscle group XII.  The examiner noted some loss of muscle substance, but none of the cardinal signs and symptoms of muscle disability were present.  Scars were ragged, depressed, and adherent, indicating wide damage to the muscle group.  The examiner noted that the Veteran's scars were neither painful nor unstable.  The Veteran's left leg scars were covered in occlusive dressing, and the examination report therefore refers to wound nursing notes for dimensions.  Those notes reflect a proximal wound on the posterior calf, 1.5 by 1.1 by 0.1 cm, with a pink clean base and close to fully epithialized, and a distal calf wound more laterally located, 2 by 1.2 by 0.1 cm, only still open in 3 tiny areas, with a pink base and clean.  The examiner noted that the Veteran used a cane to ambulate, and that his injuries functionally impaired him by limiting his ability to work.

At his September 2013 RO hearing, the Veteran stated that he is experiencing weakness in his left leg and muscle atrophy.

The Veteran underwent a VA examination of his scars in March 2014.  The examiner noted that the Veteran's scars were neither painful nor unstable.  Specifically, the examiner found two linear scars measuring 12 cm and 2 cm.

In an August 2014 statement, the Veteran stated that his 20 percent evaluation was too low considering the severity of his claims and the unnecessary delays in treatment and response time.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left leg wound.  A higher rating is warranted only for a severe muscle wound, and there is no evidence suggesting that this was a severe muscle wound under 38 C.F.R. § 4.56(d)(4).  Specifically, VA examinations show absence of the cardinal signs and symptoms of a muscle disability, and there is no evidence that the Veteran's left leg caused an inability to keep up with work requirements.  Muscles were at full strength whenever tested, and the reports of pain and discomfort by the Veteran never differentiated between the pain from his left leg wound and his right leg wound.  Indeed, while the Veteran has sought a significant amount of medical treatment for his right leg wound since filing his claim, there are no treatment records supporting his claim for an increased rating for his left leg wound.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left leg wound.

The Board further finds that a separate rating for the scars on the Veteran's left leg is not warranted.  According to the VA examinations, all of the left leg scars are linear and neither painful nor unstable, which do not warrant separate ratings.  

Right Leg Wound

The Veteran claims an increase to his 30 percent rating for a right leg shell fragment wound with scars.  The Board notes that the Veteran is also in receipt of a separate 20 percent evaluation for peripheral neuropathy of the lower right extremity, as well as a separate 10 percent rating for arthritis of the right knee, both secondary to the shell fragment wound.  The Veteran has neither appealed nor indicated disagreement with these evaluations, and they are therefore outside the scope of this decision.

Service treatment records indicate that in June 1968 the Veteran was injured by shrapnel from an enemy booby trap while serving in Vietnam.

In his May 2009 claim the Veteran stated that he cannot stand for any length of time or walk any distance.  Furthermore, in a July 2009 statement, the Veteran reported that recently the skin graft on his lower right leg became seriously infected and began expelling debris.

Private treatment records reflect that the Veteran had been treated on a weekly basis from April 2008 through April 2009 for his venous ulcer in the right leg. Throughout this period the size of the wound varied, as did the Veteran's reports of irritation and drainage.  A March 2009 CT scan of the lower right leg, in which the radiologist noted multiple tiny subcutaneous and deep soft tissue shrapnel fragments within the lower right leg.  There was also a large epidermis and subcutaneous soft tissue defect laterally with subjacent soft tissue edema and inflammatory change, representing cellulitis, in keeping with the Veteran's history of infection.  In May 2009, the Veteran underwent a right leg full thickness skin graft.  In August 2009, the Veteran's physician determined that his wound was a terminal condition, such that the wound would not heal before the Veteran's death, and that aggressive wound intervention and healing goals were secondary to quality of life goals.  Treatment continued from May 2009 to January 2010, during which period the wound varied in size from 0.94 cm2 to 10.84 cm2, with a size of 6.28 cm2 in January 2010.    

The Veteran underwent a VA examination of his right leg in November 2009.  The examiner noted that the Veteran ambulates slowly with a cane.  There was an open wound over the right lower leg and the calf area, specifically a 9-inch wound extending over the right lower leg with a 5-inch scar extending below the right lateral malleolus, with an extensive oval area of scarring noted at the junction of the upper third and middle third of the scar.  The scar extended 3 inches across the lateral right lower leg at its narrowest and 5 inches at its widest, 1/8 inch in width.  A scar over the right knee extended for 1/4 inch in the vertical and horizontal dimensions.  Additionally there was a 1.5 inch long scar over the right anterior shin and a 1-inch vertical scar over the right shin, both of which were 1/8 inch in width.  There was atrophy of the intrinsic foot muscles over the right foot, with 5/5 muscle strength except for 4/5 in the right great toe dorsiflexion.  The examiner diagnosed a blast injury with bilateral lower extremity scars.  

In a January 2010 notice of disagreement, the Veteran stated that on a daily basis he suffers pain and discomfort and removes fragments of other soldiers' bones that were lodged in his wound from the explosion.

The Veteran underwent a VA examination of his scars in January 2010.  The examiner noted that the Veteran's right leg wound had become infected with MRSA.  His gaping wound was raw and oozing, requiring daily dressing.  There was a large scar measuring 18 cm by 11 cm.  Of that area, 10 cm by 6 cm was ulcerated, deep, oozing, raw, and exposed.  A second scar was 7 inches long, linear, half an inch wide, extending from the lower margin of the scar on the outer margin of the right leg to above the right ankle.  These scars were found to be problematic.  Specifically, it was inflamed, with edema around the entire scar area.  The measurements of the surface area of the scars approximated 9 percent of total body surface area.  There was no adherence or keloid formation.  Two more scars on the right thigh were 4 by 1 cm and 3 by 2 cm, mobile, nontender, nonadherened, and mildly depressed below the skin line.  

The Veteran appears to have undergone a VA examination of his scars in June 2011, but the examination report is completed in a confusing manner and the Board is unable to determine the extent of the examiner's findings.  

The Veteran underwent a VA examination of his joints in June 2011.  The examiner diagnosed shell fragment wound of both tibias and fibulas, and traumatic arthritis of the right ankle.  Specifically, the examiner noted that the Veteran's right ankle was swollen and tender, with dorsiflexion limited to 10 degrees and plantar flexion limited to 25 degrees.

VA treatment records indicate that the Veteran underwent surgery on his wound in September 2011.  Specifically, the Veteran underwent a full thickness excision of his chronic right lower extremity nonhealing ulcer with PulsaVac debridement and vacuum-assisted closure placement.

Private treatment records indicate that wound treatment continued from April to July of 2012.  Minor healing progress was noted.

Private treatment records further reflect that the Veteran underwent a two-stage debridement xenograft in December 2012 and January 2013.  The area of that graft was closed, but the Veteran's prior graft site began to drain and for that reason he underwent split-thickness skin grafting following debridement in February 2013.

The Veteran underwent a VA examination in June 2013.  The examiner diagnosed a shell fragment wound affecting muscle group XII.  The examiner noted some loss of muscle substance, but none of the cardinal signs and symptoms of muscle disability were present.  Scars were ragged, depressed, and adherent, indicating wide damage to the muscle group.  The examiner noted that the Veteran's scars were neither painful nor unstable.  Specifically, the examiner found an 18 cm anteromedial upper scar, a 2 cm anteromedial lower scar, and a 6 by 2 cm superficial nonlinear scar over the right posterolateral thigh.  The examiner noted that the Veteran used a cane to ambulate, and that his injuries functionally impaired him by limiting his ability to work.

At his September 2013 RO hearing, the Veteran stated that his leg conditions make getting around difficult, to the point that he needs to lean on a shopping cart just to walk from the car to the grocery store.  He further stated that he has had nearly constant medical treatment for his wound.

The Veteran underwent a VA examination in March 2014.  The examiner diagnosed a shell fragment wound affecting muscle group XII.  The examiner noted some loss of muscle substance, but none of the cardinal signs and symptoms of muscle disability were present.  Scars were ragged, depressed, and adherent, indicating wide damage to the muscle group.  The examiner noted that the Veteran's scars were neither painful nor unstable.  Specifically, the examiner found scars measuring 18 cm and 1.25 cm on the lower leg and scars measuring 3 cm and 4 cm on the thigh.  The examiner noted that the Veteran used a cane to ambulate, and that his injuries functionally impaired him by limiting his ability to work.

In his August 2014 substantive appeal, the Veteran stated that his rating should be increased due to his difficulty walking distances and his constant pain and discomfort.  The Veteran further stated that the Board should consider higher evaluations due to the length of his claim, because of the continuing visits to the hospital for treatment and the severity of the issues involved.

As an initial matter, the Board notes that the March 2009 CT scan showing multiple shrapnel fragments still lodged within the leg is sufficient to classify the Veteran's wound as severe under 38 C.F.R. § 4.56, and thereby warrant the maximum schedular rating of 30 percent under Diagnostic Code 5312.

The Veteran's current 30 percent rating, however, is based not on the muscle wound itself but on its associated infection under Diagnostic Code 7820.  The Board finds that the Veteran's underlying wound and its infection are entitled to two separate ratings, as they result in different symptomatology.  See 38 C.F.R. § 4.14.  The Veteran's infection is productive of discharge and requires medication, while his muscle injury has entirely separate manifestations of pain and weakness.  The Board therefore finds that the Veteran's wound warrants a 30 percent rating under Diagnostic Code 5312 and a separate 30 percent rating under Diagnostic Code 7820.

The Board further finds that a rating in excess of 30 percent under Diagnostic Code 7820 is not warranted.  Diagnostic Code 7820 instructs that the infection be rated as scars or dermatitis.  The only higher rating available as scars is a 40 percent rating under Diagnostic Code 7801, warranted for scars with an area of more than 929 square centimeters.  There is no evidence in the record of scars of that size.  As to dermatitis, a higher rating of 60 percent is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Finally, the Board finds that the Veteran's right leg wound is productive of traumatic arthritis of the right ankle, and should thereby be given separate 20 percent rating for moderate limitation of motion under Diagnostic Code 5271.  The Veteran's July 2011 VA examination report includes a diagnosis of traumatic arthritis to the right ankle.  Although the examiner did not specify the trauma which caused it, the only trauma which the examiner referred to in his summarization of the Veteran's medical history was the explosion which caused the Veteran's leg wound.  The examiner further found that dorsiflexion was limited to 10 degrees and plantar flexion was limited to 25 degrees.  The Board finds that this to be marked limitation of motion, entitled to a separate rating of 20 percent under Diagnostic Code 5271.  This is the maximum schedular rating available for limitation of motion, and the Board finds that a higher rating under another Diagnostic Code is not warranted because there is no evidence of ankylosis, malunion of the os calcis or astraglaus, or an astragalectomy.

Right Leg Venous Insufficiency

The Veteran claims an increase to his initial 60 percent rating for chronic venous insufficiency due to a non-healing wound in his lower left extremity.

Private treatment records indicate that the Veteran was treated weekly for chronic venous insufficiency from April 2008 to April 2009.

The Veteran underwent a VA examination for his chronic venous insufficiency in March 2014.  The examiner diagnosed the Veteran with right leg venous insufficiency an opined that it was secondary to his shell fragment wound. 

In an August 2014 substantive appeal, the Veteran stated that his 60 percent evaluation seems low based on the severity of the injury and the length of claim processing.

The Board finds that a rating in excess of 60 percent is not warranted for the Veteran's chronic venous insufficiency of the lower right extremity.  A higher rating would be warranted for massive board-like edema with constant pain at rest, and there is no indication of any such manifestation in the record.  The Board further notes that the Veteran has provided no statements about his leg injury specific to his chronic venous insufficiency, but rather speaks in terms of the pain and discomfort caused by his right leg wound as a whole.  For these reasons, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's chronic venous insufficiency of the lower right extremity.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, with regard to the Veteran's PTSD, the Board finds that symptoms such as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation are fully and explicitly contemplated by the schedular criteria.  With regard to his leg wounds, the Board likewise finds that the pain and discomfort reported by the Veteran is contemplated by his muscle wound ratings, and his scars and various skin difficulties are likewise contemplated by his rating under Diagnostic Code 7820 for his skin infection.  The Board further finds that the pain associated with his chronic venous insufficiency is contemplated by schedular rating for that condition.  Finally, the Board finds that the limitation of motion exhibited by the Veteran's right ankle is explicitly contemplated by the criteria under which it is rated.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD and legs are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




















							[CONTINUED ON NEXT PAGE]

ORDER

An initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, is denied.

An evaluation in excess of 20 percent for residuals of a shell fragment wound of the left leg with scars is denied.

An evaluation in excess of 30 percent for residuals of a shell fragment wound of the right leg with scars is denied.

An initial evaluation in excess of 60 percent for chronic venous insufficiency with a non-healing wound of the right lower extremity is denied.

A separate evaluation of 30 percent for a skin infection secondary to a service-connected shell fragment wound of the right leg is granted, subject to the laws and regulations governing the payment of VA benefits.

A separate evaluation of 20 percent for traumatic arthritis of the right ankle secondary to a service-connected shell fragment wound of the right leg is granted, subject to the laws and regulations governing the payment of VA benefits. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


